internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si br 1-plr-112832-98 date date legend partnership gp parent sub lp d1 dear this responds to your representative’s letter of date and prior correspondence requesting rulings under sec_752 and sec_465 of the internal_revenue_code regarding partnership's proposal to issue a single loan and use the proceeds to pay some of partnership's outstanding debt obligations facts gp is a wholly owned subsidiary of parent on d1 gp and lp formed partnership partnership gp lp and parent intend to undertake a series of transactions that will result in the conversion of parent into a real_estate investment plr-112832-98 trust reit taxable under the contribution by parent to partnership of all of its hotel related assets and the acquisition by partnership of partnership interests in a number of partnerships owned by outside parties the consolidation as part of the consolidation partnership will acquire in exchange for partnership units interests in partnerships the property partnerships that own full service hotels located throughout the united_states and canada partnership will become the owner of substantially_all of the interests in the property partnerships but the property partnerships will be structured so that they remain partnerships for federal tax purposes by having a limited_liability_company owned by partnership and parent as the other partner parent and some of its subsidiaries will also contribute approximately full service hotels owned entirely by parent and its subsidiaries to partnership in exchange for partnership units finally partnership will acquire in exchange for partnership units partial_interests in a number of other partnerships that own full service hotels throughout the united_states partial interest partnerships after the consolidation the partnership the property partnerships and the partial interest partnerships will lease the hotels to indirectly controlled_subsidiaries of sub sub is currently a wholly-owned subsidiary of parent but will become a separate company as part of the reit_conversion sub will operate the hotels under the existing management agreements and pay rent to partnership certain property partnerships and certain partial interest partnerships partnership will be engaged in the acquisition and development of full service hotels partnership has elected to use the traditional allocation method with curative allocations only upon sale of property under sec_704 and sec_1_704-3 of the income_tax regulations to account for the variation between the basis of each property contributed to partnership and the fair_market_value of the property at the time of contribution partnership intends to issue unsecured debt unsecured debt that will be a general obligation of partnership but will not be recourse to any of partnership's partners any partner of any of the partial interest partnerships any assets of any partner any related_person as defined in sec_1_752-4 or any assets of any related_person an exception to the nonrecourse nature of the unsecured debt is that it will become recourse to parent if parent without the lenders’ approvals acquires more than an insignificant amount of assets other than its interest in partnership in addition partnership and some of its subsidiaries will pledge their membership interests in entities disregarded for federal tax purposes as security for the unsecured debt partnership anticipates that it will use the unsecured debt proceeds to repay a portion of the outstanding debt obligations that it will assume on the consolidation and to fund the acquisition and development of real_estate plr-112832-98 the aggregate gross fair_market_value of the property that will be owned by partnership that is neither real_property nor property incidental to the activity of holding real_property will be less than percent of the aggregate gross fair_market_value of the partnership property that is deemed to secure the unsecured debt the unsecured debt originally will be issued to nationally recognized underwriters and or major money center banks in some cases however the underwriters may immediately attempt to sell the unsecured debt but only to qualified persons as defined in sec_49 who are also either i qualified institutional buyers as defined in rule 144a under the securities act of or ii institutional accredited investors as defined in rule a or of the securities act of the initial purchasers each initial purchaser will acknowledge and represent that it is purchasing an interest in the unsecured debt for its own account or an account over which it exercises sole investment discretion and that it and any such account is a qualified_person as defined in sec_49 and is either a qualified institutional buyer or an institutional accredited investor acknowledges that the unsecured debt has not been registered under the securities act of and may not be offered or sold within the u s or to u s persons except as provided below agrees that if it resells or transfers the unsecured debt before the second anniversary of its issuance by partnership it will resell or transfer the unsecured debt only to i partnership ii a qualified institutional buyer or an institutional accredited investor iii under an exemption from registration under the securities act of if available if the purchaser represents that it is a qualified_person under sec_49 or iv under a registration_statement filed with the securities_and_exchange_commission and agrees that it will give each subsequent purchaser notice of any restrictions on the transfer of the unsecured debt partnership anticipates that it will enter into a registration rights agreement with the initial purchasers the registration rights agreement will require partnership to use its reasonable best efforts to file a registration_statement for the unsecured debt with the securities_and_exchange_commission within days of its issuance and to cause the registration_statement to be declared effective under the securities act of within days of the debt's issuance when the registration_statement becomes effective the resale restrictions described above will terminate partnership represents that the allocation of the unsecured debt among its multiple properties established at the time of the borrowing will be used throughout the plr-112832-98 time the unsecured debt is outstanding to the best of its knowledge the initial purchasers will be qualified persons as defined in sec_49 until the earlier of i two years or ii a registration_statement for the unsecured debt is declared effective under the securities act of and that during that time period substantially_all of the benefits_and_burdens_of_ownership of the unsecured debt will inure to those purchasers and the unsecured debt will not be convertible into an equity_interest in partnership rulings requested partnership may allocate its nonrecourse debt including the unsecured debt among its multiple properties serving as security for the debt in any amounts determined by it partnership will be limited in the amount of debt it may allocate to any one property by the lesser_of the fair_market_value of the property or the amount of debt previously allocated to the property repaid with the proceeds of the newly issued unsecured debt the unsecured debt is treated as a nonrecourse_liability secured_by partnership's assets including the assets of the property partnerships and the partial interest partnerships guaranteeing repayment of the unsecured debt for purposes of sec_1_752-3 to the extent that a creditor has a claim against the assets under state law in the event of partnership's default for purposes of sec_752 reductions occurring during the taxable_year to the amount of the unsecured debt outstanding resulting from principal repayments may be allocated by partnership among its multiple properties in the same manner and same proportion as the unsecured debt is initially allocated pursuant to ruling_request the unsecured debt is treated as qualified_nonrecourse_financing secured_by partnership's real_estate_assets and as to which no person has personal liability for purposes of sec_465 also that the unsecured debt will be treated as qualified_nonrecourse_financing to the extent that a creditor has a claim against partnership's properties under state law if partnership defaults on the unsecured debt plr-112832-98 law and rulings sec_752 issues and ruling sec_1 allocation of the unsecured debt among partnership's properties under sec_752 sec_704 provides that income gain loss and deduction for property contributed to the partnership by a partner must be shared among the partners to take account of the variation between the adjusted tax basis of the property to the partnership and its fair_market_value at the time of contribution sec_1_704-3 provides that except as otherwise provided in the regulations sec_704 applies on a property-by-property basis therefore in determining whether there is a disparity between adjusted tax basis and fair_market_value the built- in gains and losses on items of contributed_property cannot be aggregated sec_752 provides that any increase in a partner's share of the liabilities of a partnership or any increase in a partner's individual liabilities by reason of the assumption by such partner of partnership liabilities will be considered as a contribution of money by such partner to the partnership sec_752 provides that any decrease in a partner's share of the liabilities of a partnership or any decrease in a partner's individual liabilities by reason of the assumption by the partnership of such individual liabilities will be considered as a distribution of money to the partner by the partnership sec_752 provides that for sec_752 a liability to which property is subject will to the extent of the fair_market_value of such property be considered as a liability of the owner of the property sec_1_752-3 provides that a partner's share of the nonrecourse liabilities of a partnership equals the sum of the amounts specified in sec_1_752-3 - sec_1_752-3 provides that the partner's share of the nonrecourse liabilities of the partnership includes the amount of any taxable gain that would be allocated to the partner under sec_704 or in the same manner as sec_704 in connection with a revaluation of partnership property if the partnership disposed of in a taxable transaction all partnership property subject_to one or more nonrecourse liabilities of the partnership in full satisfaction of the liabilities and for no other consideration the gain a partner would be allocated under the hypothetical sale in sec_1_752-3 is referred to as sec_704 minimum gain sec_704 minimum gain is the amount of gain that a partner would receive under sec_704 from a hypothetical sale solely in satisfaction of the nonrecourse plr-112832-98 liabilities encumbering partnership property with limited exceptions see sec_1 e sec_704 gain is calculated on a property-by-property basis if more than one item of partnership property is subject_to a single nonrecourse_liability the partnership must allocate the nonrecourse_liability among the individual items of partnership property before the partnership can calculate each partner's share of sec_704 minimum gain the portion of the nonrecourse_liability allocated to each item of partnership property is then treated as a separate loan under sec_1_752-3 in this case more than one item of partnership property is subject_to the unsecured debt we conclude based solely on the facts submitted and the representations made that when determining the sec_704 minimum gain under sec_1_752-3 partnership may allocate the unsecured debt among its properties that are subject_to the unsecured debt in any amount that does not exceed the lesser_of i the fair_market_value of the property or ii the amount of debt previously allocated to the property and repaid with proceeds of the unsecured debt nonrecourse_liability sec_1_752-1 provides that a partnership_liability is a nonrecourse_liability under sec_752 to the extent that no partner or related_person bears the economic risk of loss under sec_1_752-2 the unsecured debt will be a general obligation of partnership the creditors however will have no claim against the partners in partnership or any related_person as defined in sec_1_752-4 or any such persons' assets if partnership defaults on the unsecured debt thus no partner or related_person bears the economic risk of loss under sec_1_752-2 therefore the unsecured debt is a nonrecourse_liability under sec_752 no individual item of partnership's property will secure the unsecured debt but the creditors will have a claim against all of partnership's properties if partnership defaults on the debt additionally the creditors have an interest in partnership’s interests in entities disregarded for federal tax purposes we conclude based solely on the facts submitted and the representations made that partnership's properties are subject_to the unsecured debt under sec_1_752-3 to the extent a creditor on the unsecured debt has a claim against such properties under state law if partnership defaults on the unsecured debt allocation of debt reductions for purposes of sec_752 reductions occurring during the taxable_year of the amount of unsecured debt outstanding resulting from principal payments must be allocated by partnership among its multiple properties in the same manner and same proportion as the unsecured debt is initially allocated by partnership to the properties sec_465 issue and ruling plr-112832-98 qualified_nonrecourse_financing for an individual or a c_corporation that satisfies the stock ownership requirement of sec_542 sec_465 limits the deductions for losses for any taxable_year for an activity to the extent of the total amount for which the taxpayer is at risk for the activity at the close of the taxable_year for partnerships the sec_465 at-risk_limitation applies at the partner level under sec_465 the activity of holding real_property is subject_to the at-risk_limitation of sec_465 sec_465 provides that a taxpayer's at-risk amount includes amounts borrowed for use in an activity to the extent that the taxpayer is personally liable for the repayment of the borrowed amounts sec_465 however allows a taxpayer to treat qualified_nonrecourse_financing as an amount_at_risk even though the taxpayer is not personally liable for the repayment of the financing sec_465 provides that notwithstanding any other provision of sec_465 for an activity of holding real_property a taxpayer is considered at risk for the taxpayer's share of any qualified_nonrecourse_financing that is secured_by real_property used in the activity of holding real_property sec_465 defines qualified_nonrecourse_financing to mean any financing i that is borrowed by the taxpayer for the activity of holding real_property ii that is borrowed by the taxpayer from a qualified_person or represents a loan from any federal state_or_local_government or instrumentality thereof or is guaranteed by any federal state_or_local_government iii except to the extent provided in regulations for which no person is personally liable for repayment and iv that is not convertible debt sec_1_465-27 states that the personal liability of any partnership for repayment of a financing is disregarded and the financing is treated as qualified_nonrecourse_financing secured_by real_property if i the only persons personally liable to repay the financing are partnerships ii each partnership with personal liability holds only property described in sec_1_465-27 and iii in exercising its remedies to collect on the financing in a default or default-like situation the lender may proceed only against property that is described in sec_1_465-27 and that is held by the partnership or partnerships sec_1_465-27 states that principles similar to those found in sec_1_465-27 apply in determining whether a financing of an entity disregarded for federal tax purposes is treated as qualified_nonrecourse_financing secured_by real_property we conclude based solely on the facts submitted and representations made that the unsecured debt is qualified_nonrecourse_financing under sec_465 therefore the partners of partnership will be considered at risk for their share of the plr-112832-98 unsecured debt to the extent a creditor on the unsecured debt has a claim against partnership’s properties under state law if partnership defaults on the unsecured debt this ruling is directed only to the taxpayer who requested it under sec_6110 this ruling may not be used or cited as precedent pursuant to a power_of_attorney on file with this office we are sending copies of this letter to partnership's authorized representatives sincerely yours signed daniel j coburn daniel j coburn assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
